Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.397 Filed 11/02/20 Page 1 of 15




              UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF MICHIGAN
                   NORTHERN DIVISION

ANDREW LONGUSKI,
   Plaintiff,                            CASE NO.: 2:19-cv-190
                                         HON.: Paul L. Maloney
                                         Magistrate Maarten Vermaat
v.
RYAN AKERS in his individual capacity, and
GARY DEMERS in his individual capacity.
     Defendants.
__________________________________________________________________
JULIE A. GAFKAY (P53680)                 JAMES T. FARRELL (P35400)
GAFKAY LAW, PLC                          COREY EVE BARKMAN
Attorney for Plaintiff                   MICHIGAN DEPARTMENT OF
175 S. Main Street                       ATTORNEY GENERAL
Frankenmuth, MI 48734                    Attorney for Defendant Demers
(989) 652-9240                           MDOC Division
jgafkay@gafkaylaw.com                    P.O. Box 30217
                                         Lansing, MI 48909
                                         (517) 335-3055
JOHN G. FEDYNSKY (P65232)                farrellj@michigan.gov
JOSEPH T. FROEHLICH (P71887)
MICHIGAN DEPARTMENT OF
ATTORNEY GENERAL
Attorneys for Defendant Akers
State Operations Division
P.O. Box 30754
Lansing, MI 48909
(517) 335-7573
fedynskyj@michigan.gov
froehlichj1@michigan.gov
__________________________________________________________________

PLAINTIFF’S FIRST AMENDED COMPLAINT AND RELIANCE
                 UPON JURY DEMAND

                                     1
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.398 Filed 11/02/20 Page 2 of 15




     NOW COMES Plaintiff, Andrew Longuski, by and through his

attorney, Gafkay Law, PLC, by Julie A. Gafkay and for his First

Amended Complaint against the above-named Defendants states as

follows:

                    PRELIMINARY STATEMENT

1.   This is an action for declaratory relief and money damages brought

     by Plaintiff, a citizen and resident of the State of Michigan, against

     Defendants Trooper Ryan Akers and D/Sgt Gary Demers who are

     with the Michigan State Police arising out of conduct which occurred

     in May of 2018 and thereafter when Defendants caused Plaintiff to

     be maliciously prosecuted on false criminal charges without

     probable cause.

2.   Plaintiff seeks declaratory judgment that these officers, by causing

     him to be prosecuted without legal probable cause did violate his

     clearly established rights as guaranteed under Fourth Amendment

     of the Constitution.


                    JURISDICTION AND VENUE

3.   This Court has jurisdiction over his claims pursuant to 28 U.S.C §

     1331, 2201, and 2202.

                                     2
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.399 Filed 11/02/20 Page 3 of 15




4.   Venue is properly made in this Court pursuant to 28 U.S.C §

     1391(b), as the Defendants reside and the claims arose in the

     Western District of Michigan.

                     PLAINTIFF AND DEFENDANTS

5.   That at all relevant times to this Complaint, Plaintiff was a resident

     of the State of Michigan.

6.   That at all relevant times to this Complaint, Defendants Trooper

     Ryan Akers (hereinafter “Defendant Akers”) and D/Sgt. Gary

     Demers (hereinafter “Defendant Demers”), were acting within the

     scope of their employment and under color of law as Police Officers

     for the Michigan State Police.

7.   That each Defendant is being sued in his individual capacity.

8.   That the incident complained of in the lawsuit occurred in the City

     of Mackinac Island, Mackinac County, State of Michigan, with the

     events that began on or about May 18, 2018.

                        BACKGROUND FACTS

9.   Plaintiff is a D/F/Lt with the Michigan State Police polygraph and

     commander of the polygraph section.

10. Plaintiff has been with the Michigan State Police since 1994.


                                      3
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.400 Filed 11/02/20 Page 4 of 15




11. On or about May 18, 2018, Plaintiff attended a polygraph training

     conference on Mackinac Island.

12. On May 18, 2018, after attending a dinner at the Mission Point

     Hotel, Plaintiff, D/Sgt DeNoon, S/Sgt Heliin, Ms. DeNoon and Det.

     Gaudard took a carriage ride to the Pink Pony Bar.

13. After being at the bar for approximately an hour and half to two

     hours, at approximately 11:00 p.m., other officers who had been at

     the conference joined Plaintiff’s group.

14. Shortly thereafter, the group decided to leave the Pink Pony Bar and

     walk to Horn’s Gaslight Bar and Restaurant.

15. Plaintiff began walking with most of the group towards the

     restaurant and D/Sgt Jordan (“Jordan”) rode past the group, on a

     bike he had brought to the Pink Pony. Plaintiff told Jordan to hold

     on a minute so he could jump on the bike with him.

16. Plaintiff and Jordan rode together on the bike for approximately 40

     yards to Horn’s Gaslight Bar and Restaurant (“Horn’s”), then they

     were stopped by Defendant Akers who warned Plaintiff and Jordan

     they could not ride double on the bike.




                                     4
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.401 Filed 11/02/20 Page 5 of 15




17. When stopped, Plaintiff and Jordan got off the bike as requested and

     Jordan put the kickstand down for the bike, although it rolled

     forward and fell to the ground. Jordan immediately picked it up

     from the ground and steadied it upright.

18. After the encounter with Defendant Akers, Plaintiff went into

     Horn’s while the rest of the group followed and took a seat near the

     front window at a table.

19. Shortly after being in the Horn’s, Defendant Akers returned, banged

     on the window and pointed at Plaintiff and yelled: You get out here.

20. Plaintiff went outside as requested.

21. Defendant Akers was very aggressive with Plaintiff after he exited

     Horn’s.

22. Defendant Akers immediately accused Plaintiff of stealing a bike.

23. In front of Horn’s, Defendant Akers said, “You are police officers,

     you should know better than steal a bike.”

24. Jordan, who was with Plaintiff, told Defendant Akers Plaintiff knew

     nothing about the bike.

25. Despite this, Defendant Akers continued to question Plaintiff and

     accuse him of stealing the bike.


                                     5
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.402 Filed 11/02/20 Page 6 of 15




26. Defendant Akers failed to get the names or question other

     individuals who were with Plaintiff and Jordan at the time of the

     incident.

27. Plaintiff and Jordan were taken by Defendant Akers in front of the

     Police Department on Mackinac Island.

28. Jordan again told Defendant Akers that Plaintiff had nothing to do

     with the bike.

29. Plaintiff continually denied any knowledge of the bike being stolen

     and told Defendant Akers he did not know where the bike came from

     and he had only been a passenger for a short distance.

30. Eventually, Plaintiff was so fed up with being harassed by

     Defendant Akers he told him to either book him for possessing a

     stolen bike or let him go back to the restaurant.

31. Defendant Akers eventually released Plaintiff to go back to the

     restaurant.

32. Defendant Akers notified Defendant Demers of the incident who

     told Defendant Akers to proceed with a report and enforcement

     action.




                                     6
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.403 Filed 11/02/20 Page 7 of 15




33. Defendant Akers completely fabricated when he stated he observed

     Jordan and Plaintiff steal the bike from the curb in front of the Pink

     Pony. This was completely false as Plaintiff was the furthest from

     the bike in the group when it was taken from the curb. Notably,

     another officer who was assisting Defendant Akers, stated the group

     of people walking down the street from the Pink Pony, which

     included Plaintiff, was likely unaware the bike was being stolen.

34. Defendants knew there was video surveillance at most businesses,

     and chose not to include all video even though they were aware of

     its presence on Mackinac Island.

35. Before the warrant for arrest for Plaintiff was requested, on or about

     May 19, 2018, Defendant Akers told a Mackinac Island Police

     Officer video showed Jordan rode the bike in question to the Pink

     Pony alone and Plaintiff was not with him, which was in direct

     conflict with the report Defendant Akers submitted.

36. Despite this, Defendant Akers failed to obtain and view relevant

     video surveillance before submitting a report to his commanding

     officer, Defendant Demers, for a warrant request; Defendant

     Demers subsequently obtained video from the businesses, reviewed


                                     7
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.404 Filed 11/02/20 Page 8 of 15




     them, and chose to ignore or correct the discrepancies in Defendant

     Aker’s report.

37. A warrant request was submitted on or about May 21, 2018 by both

     or one of the Defendants without receiving all relevant information,

     including      relevant   video   surveillance    which   would   have

     demonstrated there was no probable cause for Plaintiff to be charged

     with either Larceny of a bike of less than $200 or Disorderly

     Conduct.

38. The warrant request stated: I believe he should be charged with

     disorderly at a minimum and larceny because he should have knew

     better.

39. When requesting a warrant for Plaintiff’s arrest and prosecution,

     the Defendant Officers materially and knowingly misrepresented

     the facts, and obfuscated, distorted, or confused the truth in one or

     more of the following ways:

               a. Failing to retrieve relevant video surveillance including

                 video from Horn’s and excluded portions of video from

                 Horn’s even though they knew within 24 hours that the

                 video was in conflict with the report.;


                                       8
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.405 Filed 11/02/20 Page 9 of 15




            b. Disregarding statements from Jordan that Plaintiff did not

               know anything about the bike which was heard by

               witnesses;

            c. Failing to interview witnesses who were at the scene;

            d. Making assumptions, such as assuming the bike had been

               stolen twice, without any evidence or video surveillance

               evidence supporting said assumption; and,

            e. Misrepresenting what actually happened.

40.   The   above-mentioned        false       representations   were   made   by

      Defendant Officers knowingly. Alternatively, the above-mentioned

      false representations were made by Defendants with reckless

      disregard for the truth.

41. These false misrepresentations or omitted facts were material to the

      finding of probable cause.

42. A reasonably competent Police Officer would have known that before

      he or she can charge a citizen with a misdemeanor, there must be

      competent and credible evidence to support it.

43. That no reasonably competent Police Officer would have believed

      that probable cause existed to initiate or continue a prosecution


                                           9
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.406 Filed 11/02/20 Page 10 of 15




     against Plaintiff, based upon the lack of evidence developed in this

     case.

44. Defendant Akers’s Original Incident Report, which caused the

     criminal prosecution against Plaintiff, contained misleading and/or

     false information including, but not limited to, the following:

        a. “D/Sgt Jordon got on a bike that was parked at the curb, and
           D/F/Lt. Longuski got on behind him.”
        b. “Both jumped off, letting the bike fall to the road (it fell on its
           left side).”
        c. “readily apparent that both D/Sgt Jordan and D/F/Lt.
           Longuski were intoxicated” and “due to their increasing level
           of intoxication.”
        d. “…the bike was still laying in the roadway.”
        e. “D/Sgt Jordan and D/F/Lt. Longuski then came out of the Pink
           Pony and took the bike for their own use, stealing it a second
           time.”
        f. “…this would indicate D/F/Lt Longuski would have known it
           was not D/Sgt Jordan’s bike.”
        g. “…both D/Sgt Jordan and D/F/Lt Longuski did not return the
           bike, despite having an opportunity to do so once [Akers]
           informed them it was stolen.”
        h. “…their disorderly conduct consisted of their frequent use of
           profane language, their riding a bike in an unsafe manner,
           stealing a bike which is directly contradictory to their
           profession as troopers, and their lack of concern for others’
           safety in leaving the bike in the road. All of this behavior
           appeared to be directly related to their obvious intoxication.”

45. Defendants      omitted   exculpatory    information,    with    reckless

     disregard for the truth, when providing information to the

     Prosecutor, including, but not limited to, the following:

                                     10
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.407 Filed 11/02/20 Page 11 of 15




         a. Video footage outside the Pink Pony on 5/18/2018, beginning
            at 11:00:10. The video footage would have showed, inter alia:
            Plaintiff did not ride the bike to Pink Pony, Plaintiff left the
            Pink Pony with a group of people - not on a bike, and someone
            other than Plaintiff got on the bike after exiting the Pink Pony
            (the same person who rode the bike to the Pink Pony).
         b. Evidence that Plaintiff led a group of people from the Pink
            Pony to Horn’s Bar on 5/18/2018 at approximately 11:11:32.
            Officer Kurtis Morin, a Mackinac Island Police Officer, saw
            Plaintiff and the group of people and stated in his interview
            that the group, which included Plaintiff, was probably not
            even aware the bike was stolen.
         c. Defendant Akers at no time asked Plaintiff to take a sobriety
            test of any kind nor was Plaintiff ever asked how much alcohol
            he had consumed.
         d. Defendants failed to obtain video footage outside of Horn’s at
            approximately 11:30 p.m., which would have showed when
            Defendant Akers called Plaintiff and D/Sgt Jordan out of the
            bar.
         e. Defendant Akers failed to get the names and statements of
            individuals who witnessed the events of May 18, 2018.

46. On May 23, 2018, Plaintiff was arrested while at work and charged

      with the crimes of Larceny under $200, MCL 750.3565 and a

      Misdemeanor for Disturbing the Peace, MCL 750.170.

47. Plaintiff was also removed from his position working in the

      polygraph unit. It was not until on or about September 24, 2018,

      that the wrongful charges against Plaintiff were eventually

      dismissed.




                                     11
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.408 Filed 11/02/20 Page 12 of 15




48. An FOIA request showed that no larceny of bicycle complaints were

      taken all summer of 2017 by Defendant Akers while on Mackinac

      Island even though an officer stated this happens every night on

      weekends on Mackinac Island. Defendant Akers recklessly charged

      Plaintiff to enhance his position in the department by prosecuting

      a commanding officer.

49. Plaintiff made an internal affairs complaint against Defendant

      Akers for misconduct, which was investigated by the Michigan

      State Police finding Defendant Akers was guilty of misconduct and

      issued an eight-day suspension.

            42 USC § 1983 FOURTH AMENDMENT FEDERAL
             MALICOIUS PROSECUTION CLAIM AGAINST
                            DEFENDANTS


50.   Plaintiff incorporates by reference paragraphs 1 through 49 as fully

      stated above.

51. Plaintiff asserts a claim of federal malicious prosecution against

      Defendants because:

        a. Defendants initiated a criminal prosecution against Plaintiff

           and made, influenced, or participated in the decision to

           prosecute;

                                     12
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.409 Filed 11/02/20 Page 13 of 15




        b. There was a lack of probable cause for the prosecution of

           Plaintiff;

        c. Plaintiff suffered a deprivation of liberty; and

        d. The prosecution of Plaintiff terminated in his favor.

52.   That as a result of their unlawful, malicious, reckless, and

      indifferent acts or omissions, Defendants alone and in concert,

      conspired to and acted under color of law, but contrary to law and

      did deprive Plaintiff of his rights, privileges, or immunities secured

      under the Constitution and laws of the United States and 42 USC

      § 1983, including his rights as guaranteed by the Fourth

      Amendment of the United States Constitution, by Defendants’

      actions set forth above.

53.   That as a direct and proximate result of the conduct of Defendants,

      referred to more fully above, Plaintiff suffered loss of liberty; he

      suffered and continues to suffer embarrassment; indignation;

      anxiety; mental anguish; emotional distress; humiliation; outrage;

      shame; fear; loss of income; damage to reputation; denial of

      constitutional rights; and other injuries, damages or consequences

      related to the incident.


                                     13
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.410 Filed 11/02/20 Page 14 of 15




54.   Plaintiff also seeks punitive damages against Defendants based on

      their intentional, reckless, and/or callous disregard for plaintiff’s

      constitutional rights.

      THEREFORE, for all the above reasons, Plaintiff demands

judgment against the individual Defendant Officers for whatever amount

the jury may determine for compensatory damages, and further demands

judgment against each individual Defendant Officer for punitive

damages in whatever amount the jury may determine, plus costs,

interest, attorney fees, and such other relief as Plaintiff may be entitled.

                  RELIANCE UPON JURY DEMAND

      Plaintiff hereby relies upon his jury demand heretofore filed in

this matter.



Dated:      11/2/2020                     Respectfully submitted,

                                          GAFKAY LAW, PLC

                                          /s/Julie A. Gafkay
                                          JULIE A. GAFKAY (P53680)
                                          Attorney for Plaintiff
                                          175 S. Main Street
                                          Frankenmuth, MI 48734
                                          (989) 652-9240
                                          jgafkay@gafkaylaw.com


                                     14
Case 2:19-cv-00190-PLM-MV ECF No. 28, PageID.411 Filed 11/02/20 Page 15 of 15




                       CERTIFICATE OF SERVICE

On __November 2, 2020____, Plaintiff’s First Amended Complaint was

electronically filed with the Clerk of the Court through the Court’s

CM/ECF System, which will send notification to such filings to the

attorneys of record.

                             GAFKAY LAW, PLC

                             /s/Julie A. Gafkay
                             Julie A. Gafkay (P53680)
                             Attorney for Plaintiff
                             175 S. Main Street
                             Frankenmuth, MI 48734
                             (989) 652-9240
                             jgafkay@gafkaylaw.com




                                     15
